Citation Nr: 0113614	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for bilateral ankle 
gout.  

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS ON HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 until July 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1999 
rating decision of the Jackson, Mississippi Regional Office 
(RO) which denied service connection for a left foot 
disability, bilateral ankle gout, and bilateral hearing loss.  
Pursuant to VA hearing officer's decision of August 2000, 
service connection was established for left ear hearing loss 
and tinnitus, rated zero percent and 10 percent disabling, 
respectively.  The appellant subsequently appealed the 
ratings which were granted with respect to his left ear.  
These issues will be addressed in the Remand section which 
follows the Order below.

In a statement to the RO received in September 2000, the 
veteran has raised the issue of an earlier effective date for 
his service-connected left ear hearing loss.  However, this 
matter is not properly before the Board for appellate review 
and it is referred to the originating agency for additional 
consideration.  

The issue of service connection for hearing loss of the right 
ear will be considered below.  The remaining issues are for 
consideration in the Remand section of this document.


FINDINGS OF FACT

1.  The veteran entered service with a 40 decibel loss in the 
right ear which had increased to a 70 decibel loss at the 
time of separation from service indicating a significant 
increase in severity of the pre-existing hearing impairment.  

2.  There is no evidence that the increase in severity was 
secondary to the natural progress of the disease.  He 
developed left ear hearing loss in service that is service 
connected.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the veteran's preexisting right ear hearing loss was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107); (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has right ear hearing loss 
related to artillery and weapons fire he was exposed to in 
service for which service connection should be granted. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  VA regulations provide that 
impaired hearing will be considered a "disability" only 
when the auditory threshold is 40 decibels or greater at 500, 
1000, 2000, 3000, or 4000 hertz, where it is 26 decibels or 
greater in at least three of these frequencies, or where 
speech recognition scores under the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385 (2000).

The veteran's DD Form 214 reflects that he had a military 
occupational specialty in field artillery.

Upon pre-induction examination in December 1965, the 
appellant underwent an audiometric evaluation which disclosed 
puretone threshold averages of 15/0/-5/5/40 at the 
500/1000/2000/3000/4000 Hertz frequencies, respectively.  
When examined in June 1968 prior to release from active duty, 
the appellant was referred for ear consultation which 
revealed a 70 decibel loss in both ears at the 4000 Hertz 
frequency.  An assessment of mild bilateral high frequency 
loss was rendered in the otolaryngology clinic.  No 
complaints or findings pertaining to hearing impairment were 
recorded during the interim. 

The post-service record is silent for any complaints 
referable to defective hearing until a claim for such was 
received from the veteran in May 1999.  He was afforded VA 
audiology examinations pursuant thereto in April 2000.  The 
appellant noted that he had been diagnosed with high 
frequency hearing loss, bilaterally, prior to entering 
service, and had been a member of the artillery squad during 
active duty.  He stated that subsequent to service, he had 
worked in factories and had a history of loud noise exposure.  
He related that he had noticed progressive hearing loss over 
the past year.  The veteran said that he had had no treatment 
for his hearing impairment.  Following ear examination, 
diagnoses included bilateral sensorineural hearing loss, high 
frequency.

The appellant also underwent audiological evaluation in April 
2000 which disclosed puretone thresholds of 30/25/30/80/90 at 
the 500/1000/2000/3000/4000 Hertz frequencies, respectively, 
for the right ear.  Speech discrimination ability was 86 
percent in the right ear.  The examiner indicated that 
audiological testing revealed a mild sloping to profound 
sensorineural hearing loss, bilaterally.

The evidence in this instance reveals that the veteran 
entered service with a 40 decibel loss at the 4000 Hertz 
frequency in the right ear which shows that he clearly had 
pre-existing disability in this regard.  The question now 
becomes whether the veteran's preexisting right ear hearing 
loss was permanently increased in severity or aggravated 
during active service.  A preexisting injury of disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West Supp. 2000); 38 C.F.R. § 3.306(a) 
(2000).  In deciding such a claim, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and whether this constitutes an 
increase in the disability.  See Browder v. Brown, 5 Vet. 
App. 268-271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993)

The Board finds in this instance that it is clearly possible 
that veteran might have had heightened and sustained noise 
exposure as the result of his military occupational specialty 
in field artillery.  Although he is noted to have entered 
service with a 40-decibel loss at the 4000 Hertz frequency in 
the right ear, it is shown that there was an additional 30 
decibel loss in hearing at that threshold when he was 
examined prior to separation in June 1968.  (It is noted that 
the physical examination reported that the reading was 65 
decibels.  The actual form, however, reveals 70 decibel loss.  
It is noted that these readings are without conversion to ASA 
units as to the first reading, but that with conversion, the 
holding would be the same.)  The Board finds that this 
represents a substantial decline in hearing acuity.  The 
record contains no medical opinion that the significantly 
diminished hearing was due to the natural progress of the 
disease.  See 38 C.F.R. § 3.306.  This evidence indicates 
that the veteran's right ear hearing loss worsened during 
service, and there is no other evidence of record that 
directly contradicts the finding that the underlying 
disability increased in severity during service.  As such, 
the Board concludes that pre-existing right ear defective 
hearing was aggravated during service, and service connection 
for such is warranted.


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

In light of the Board's grant of service connection for 
hearing loss in the right ear, and in light of the 
disagreement with the rating assigned, the claim seeking an 
increased evaluation for hearing loss in the left ear must be 
readjudicated as a claim seeking a higher evaluation for 
bilateral hearing loss.  See 38 C.F.R. § 4.85 (2000): 
Manlincon v. West, 12 Vet. App. 238 (1999).  The claim 
relating to tinnitus is also in need of a statement of the 
case following the notice of disagreement.  Manlincon.

As well, the appellant asserts that he now has feet and ankle 
disabilities as the result of service.  Review of the service 
medical records shows that he was treated after a tire from a 
five ton truck fell onto his left foot resulting in pain in 
the metatarsal of the great toe.  A diagnosis of contusion of 
the left foot was rendered for which he was prescribed 
crutches and quarters for 72 hours.  Recent private clinical 
records dated in May and June 1999 indicate that the veteran 
seeks treatment for feet and ankle pain variously diagnosed 
as degenerative joint disease, pes planus, osteomyelitis, 
etc.  The record reflects that the appellant has not a VA 
examination of the feet since discharge from service.  Upon 
personal hearing on appeal in April 2000, he stated that he 
received treatment at the VA in Memphis, Tennessee, and also 
indicated in a statement dated in August 2000 that he had 
seen a Dr. James at the Memphis VA for his feet.  It does not 
appear that such records have been requested or secured.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) contains revised notice provisions 
and additional requirements pertaining to VA's duty to 
assist.  The RO has not yet considered the veteran's left 
foot and ankle claims in the context of the new law, nor has 
the veteran had an opportunity to prosecute the claim in that 
context.  Consequently, in order to ensure the veteran due 
process of law, and to avoid the possibility of prejudice, 
the Board will remand the claim to the RO.  38 C.F.R. § 19.9 
(2000).

It is also noted that on one VA form 9, the appellant 
indicated he wanted a Travel Board hearing.  He was afforded 
a RO hearing before a hearing officer.  A subsequent VA form 
9 did not contain a hearing request.  In order to be sure 
that additional hearing is not desired, that matter will be 
clarified while the remaining issues are undergoing 
development.  Such development is not needed as to the issue 
granted, as that grant represents a complete award of the 
benefits requested as to that issue.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
additional records of relevant treatment the veteran may have 
received for his feet and ankles, to include from the 
Memphis, Tennessee VA medical facility.  The action should 
also include providing the veteran with examinations of his 
feet and ankles so that medical opinions can be obtained as 
to whether he has current disability of the feet that can be 
attributed to disease or injury in service.  38 C.F.R. § 19.9 
(2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any additional records 
of relevant treatment the veteran may 
have received for his feet and ankles, 
to include from the Memphis, Tennessee 
VA medical facility.  In part, the 
appellant should be asked whether he 
desires a Travel Board hearing, or 
whether he desires the case to go 
forward based on the prior hearing and 
the other evidence of record.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an examination of his 
feet and ankles.  The examiner should 
review the claims folder, including any 
additional material obtained pursuant to 
the development outlined in the 
foregoing paragraph, and take a thorough 
history from the veteran.  The examiner 
should then offer an opinion as to 
whether the veteran has a current 
disability of the left foot and ankles 
that is consistent with contusion injury 
to the left foot in service.  A complete 
rationale for all opinions should be 
provided.

3.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the claims here 
in question.  If the benefits sought are 
denied, a supplemental statement of the 
case should be issued.  Additionally, as 
service connection for right ear hearing 
loss has been granted, the RO should 
also re-rate such disability under the 
appropriate criteria for bilateral 
defective hearing.  Consideration of the 
tinnitus claim should also be undertaken 
post notice of disagreement.  As to 
these rating issues, once a statement of 
the case or supplemental statement of 
the case has been issued, the appellant 
or his representative must submit a 
substantive appeal to perfect the appeal 
as to those issues.

After the veteran and his representative have been given an 
opportunity to respond to the statement and/or supplemental 
statement of the case, the claims folder should be returned 
to this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



